Notice of Pre-AIA  or AIA  Status
1. 	This communication is responsive to the filing of amendments and arguments on 9/26/2022. The present application is being examined under the pre-AIA  first to invent provisions. 
2. 	Claims 2-11 and 13-15 are pending. Claims 1 and 12 are cancelled. Claim 15 is new.
This action is made Final.  


Response to Arguments
4. 	Applicant’s arguments with respect to claim(s) 2-11 and 13-15 have been considered but are not persuasive for the following reasons. Applicant contends that Salmre, Cochlovius and Faisman do not teach “displaying a first visual indicator on a portion of the displayed map that indicates an approximate region in which the computing device location when the approximate region lies within the displayed map” because applicant contends the signpost is displayed regardless of whether the device is located in the region or not. The Examiner disagrees. The examiner interprets the limitation as requiring the indicator to be an approximate location of the device. To this end, even applicant admits in their interpretation the device is located in the displayed map approximate to the location of the device (See remarks (page, 8)) as stating the sign posts are displayed. However, the Examiner cited Fig 1-8, (See page 3 of the non-final rejection, mailed 3/24/2022) which shows “jane” 112 at the center of the map or a typical user, which is where the device is located (Para 32). Jane is shown with reference to other locations on the map (See fig. 2a and 2b). It is noted, the claim only requires an indicator showing on a “portion of the displayed map that indicates an approximate region”. The claim is not specific as to a specific portion or how approximate the user device needs to be. Here Jane is in the center of the region of the map. In fact, in figure 7a-7b, Jane is shown exactly in the center of the map, where she is located in the building and with reference to other users. Further, even though Salmre says the items can be outside the boundary of the display (Para 44) the relationships are maintained dynamically as the devices and tracked people move (See Brian moving Para 45). Salmre teaches that even when the scaling changes then the signposts can change and be colored to reflect those items that are closer and those further away. Nonetheless, the first indicator remains in a map view with an associated location. Finally, as stated in Salmre (Para 57) the device can make “location aware” decisions by focusing on the user to configure the map so that “the user” and Brian can meet for coffee. Further, the user is looking at a map with a GPS coordinate of the user while viewing the map (Para 55 and 60). These are specific example in Salmre that contrasts to applicants argument. Thus, this evidence stands in contrast to applicants argument and thus Salmre is seen as teaching the disputed limitation. Second, Applicant contends that  Salmre, Cochlovius and Faisman do not teach “displaying a second visual indicator around a perimeter of the displayed map when the approximate region includes the map and also extends beyond the map.” As stated in Salmre the signposts can have more information as to location (Para 39-40) causing based on importance more or less information to be displayed. The examiner disagrees.  The examiners interpretation of  “displaying a second visual indicator around a perimeter of the displayed map when the approximate region includes the map and also extends beyond the map.”, in that the prior art simply need to show some form of second visual indicator displayed around the perimeter of the map.  Salmre suggests (Para 44, 69) that markers can be displayed in various forms and with different pieces of information. Second, Salmre expressly teaches zooming a map (Para 3, 34) and that (Para 39) signposts can vary (Para 40) and a system that provides visual indications in a plurality of forms (Para 55-56, 58, 67).  Salmre expressly states that just about any symbol for an item can be used (Para 71). Thus, the evidence shows in the prior art the ability to disclose one or more signposts or other symbols at the edge of the map or around the perimeter of the display. In combination, Cochlovius shows a “known” function of maps is a zoom function (Para 2). Cochlovius teaches displaying different symbols on different scaled size maps (Para 5) and where a more detailed version can be displayed in a zoomed function (Para 7) so that the zoom center has an indicator around the outside of the edge of the map region (Para 17).  Cochlovius teaches displaying either by superimposing over the top of a map indicative of the selected location See figure 4). 


    PNG
    media_image1.png
    751
    504
    media_image1.png
    Greyscale

Cochlovius teaches the user can move the cross hairs while also viewing areas in the map and areas outside the map region. Thus, the Examiners position is that the symbols of any kind of Salmre in combination with the cursor cross hair symbols provide a first indicator of a region where the user is (fig. 3) along with a second region while zoomed in that contains a second symbol or indicator that reflects scales of the map or a zoomed in map. As shown in Faisman, Faisman teaches a plurality of modality input devices can be used with an application (Para 6) where a user can provide a voice, touch, gaze and other input to control a device (Para 10-11). Faisman teaches said inputs allow a user to provide input in different situations (Para 19). Faisman teaches a touch screen that can accept a touch input including parameters of stress, duration, movement direction, shape of trajectories, and the like associated with a user touch. The detector can determine if the user leaves marks on the screen such as circles, squares, figures, rings, lines, etc. Said input is emphasized with a change in appearance or glow of the touch. The said inputs are not limited to just pointing, but also include sliding a finger to scroll at different speeds and lateral motions to cancel an input, circling an area, selecting an area, etc. Faisman expressly suggests the “visual feedback” can be indicated by “the duration of touch, vertical sliding to change zoom factor, the horizontal sliding to change type of view, diagonal sliding diagonally to frame a view, a pushing near the corners of the display to pan a view, a changing of the "shape" of the icon underneath the finger to indicate to the user know that the machine understood the meaning of the gesture, and the like. “ (Para 20). Thus, Faisman suggests not only a touchscreen that can accept a variety of touch inputs but also a zoom input and provide visual feedback under the users fingers to indicate how the device interpreted said inputs. The combination of Salmre’s Zoom with Faisman visual feedback would explicitly provide a visual indicator to the user to indicate how the machine understood the user touch inputs.  Thus, applicants arguments are not persuasive as to the allowability of the claims and the claims remain rejected over the non-final action mailed 03/24/2022.

 
 	Claim Rejections - 35 USC § 103
5. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
6. 	Claim 2-11 and 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Salmre et. al. U.S. Publication No. 20070050129 filed published Mar. 1, 2007, in view of Cochlovius et al. U.S. Publication No. 20030120423 published June 26, 2003 or in the alternative in view of Faisman et al. U.S. Publication No. 20050197843 published Sept. 8, 2005.


In regard to Independent claim 2, Salmre teaches a computing device, comprising:

a touch screen display (See Para 4, 50, 97). Salmre teaches performing a zoom function via  touch input (Para 58, 67 zoom).
one or more processors (See Para 91). 
memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for (Para 93). 
displaying a map application, wherein the map application is configured to display a map (See Fig. 1-8, Salmre shows displaying a map.)
receiving location information for the computing device (Salmre teaches displaying the location of the user Para 55-56).  
and in response to detecting a user gesture on a view location icon while the map application is displayed Salmre teaches performing a zoom function via  touch input (Para 58, 67 zoom).

displaying a first visual indicator on a portion of the displayed map that indicates an approximate region in which the computing device is located in accordance with the received location information when the approximate region lies within the displayed map (See Fig 2a, location of Jane 112)

displaying a second visual indicator around a perimeter of the displayed map when the approximate region includes the displayed map and also extends beyond the displayed map (See fig. 2B, location of signposts on the perimeter when zoomed). 

Salmre does not teach:

changing from displaying the first visual indicator to displaying the second visual indicator in response to magnifying an area of the map that includes the approximate region in which the computing device is located, wherein the first visual indicator is not displayed while the second visual indicator is being displayed; and

changing from displaying the second visual indicator to displaying the first visual indicator in response to demagnifying an area of the map that includes the approximate region in which the computing device is located, wherein the second visual indicator is not displayed while the first visual indicator is being displayed.

However, Cochlovius teaches a map selection system that changes the focus of a map with a visual indicator to display a second visual indicator in a demagnified or zoomed out state as a cross hair (fig. 3) (Para 13) and where when selected or magnified displaying a different optional visual indicator of a cross hair around the perimeter of the displayed region. As explained in  Cochlovius, Fig. 5 can be a window that includes an enlarged (zoomed) in a window alternatively displayed (Para 18-19). As explained in Cochlovius, it is known to display a road map and giving the user the option to move the map, as this is a common scroll function. It is also known to allow a user to select a portion of a map to display that portion in a larger scale. Thus, Cochlovius makes clear that the state of the art prior to the effective date of the present application is that a user can select on a map and enlarge a portion and zoom the interface display. Cochlovius suggests displaying map data with crosshairs, cursors, etc. in an enlarged manner. Thus, the combination of Salmre map with perimeter signpost indicators and Cochlovius crosshair and perimeter highlight would assist the user when they zoom into a map to visual indicate the region of interest. 
	While Salmre teaches it is known to display a road map and providing the user with user interface functions to scroll a map and Salmre teaches or suggests a touchscreen to control the map, the teachings of Faisman are provided to show how the skilled artisan at the time of the invention would understand in the alternative that touchscreen devices are used in the operation of navigation functions on a map and that “visual feedback” can be provided in a number of ways to a user. 
	Faisman teaches a plurality of modality input devices can be used with an application (Para 6) where a user can provide a voice, touch, gaze and other input to control a device (Para 10-11). Faisman teaches said inputs allow a user to provide input in different situations (Para 19). Faisman teaches a touch screen that can accept a touch input including parameters of stress, duration, movement direction, shape of trajectories, and the like associated with a user touch. The detector can determine if the user leaves marks on the screen such as circles, squares, figures, rings, lines, etc. Said input is emphasized with a change in appearance or glow of the touch. The said inputs are not limited to just pointing, but also include sliding a finger to scroll at different speeds and lateral motions to cancel an input, circling an area, selecting an area, etc. Faisman expressly suggests the “visual feedback” can be indicated by “the duration of touch, vertical sliding to change zoom factor, the horizontal sliding to change type of view, diagonal sliding diagonally to frame a view, a pushing near the corners of the display to pan a view, a changing of the "shape" of the icon underneath the finger to indicate to the user know that the machine understood the meaning of the gesture, and the like. “ (Para 20). Thus, Faisman suggests not only a touchscreen that can accept a variety of touch inputs but also a zoom input and provide visual feedback under the users fingers to indicate how the device interpreted said inputs. The combination of Salmre Zoom with Faisman visual feedback would explicitly provide a visual indicator to the user to indicate how the machine understood the user touch inputs. 
	Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Cochlovius, Faisman and Salmre in front of them to modify the map of Salmre to show different visual indicators depending on the state of zoom or magnification. The motivation to combine Cochlovius with Salmre comes from Cochlovius where Cochlovius suggests to display simultaneously a coinciding  point of intersection as an addition view at the same time and in a position on the map to assist the user in navigating the map and routes and making the enlarged portion easier to view (Para 7, 17-19 and 22). Further motivation to combine Faisman with Salmre and Cochlovius comes from Faisman to change the shape of an icon or provide visual feedback on a map and underneath a finger so as to indicate to the user the machine understood the input or command desired the device while also improving the visual feedback to the driver in response to said touch event. (Para 20, 38-41).   


With respect to dependent claim 3, Salmre teaches the computing device wherein detecting the user gesture on the view location icon initiates a request for the location information for the computing device.(Para 56-60, 64, 67). The user zooms the device and the device returns the location of Jane and other users on the perimeter.

With respect to dependent claim 4, Salmre teaches the computing device wherein the one or more programs further include instructions for receiving the location information from a transmitting device that is located within the region corresponding to the displayed first visual indicator (Para 41-73). Salmre teaches receiving from the system location information from another device that is located within the region that corresponds (distance from Jane). 

With respect to dependent claim 5, Salmre teaches the computing device wherein the location information corresponds to one or more terrestrial transmitting devices from which the computing device receives signals (See Fig. 5b, (Notre Dame and Eifel Tower providing location information) (Para 44, or dynamic objects that could be moving 45-47). 

With respect to dependent claim 6, Salmre teaches the computing device wherein the one or more programs further include instructions for: receiving signals from a plurality of services capable of providing the location information; and  selecting location information from one of the plurality of services in accordance with location information selection criteria (See Para 53-56). Salmre teaches for example, the user gets a call from someone and their location information is provided (Notre Dame) and by looking at a zoomed in map the user can see also a museum, and coffee shops (added) and determine how to meet at either location. 

With respect to dependent claims 7-8, Salmre teaches the computing device wherein the first visual indicator includes a circle or rectangle displayed on the displayed map (See Fig 1, as follows). 


    PNG
    media_image2.png
    495
    728
    media_image2.png
    Greyscale
 

With respect to dependent claim 9, Salmre teaches a computing device of claim 2, wherein the second visual indicator includes a rectangle displayed at the perimeter of the displayed map. (See outer rectangle combined with signpost indicator at edge of screen. In combination, Cochlovius discloses an added rectangle at the border of the screen (See figure 5). 


    PNG
    media_image3.png
    681
    592
    media_image3.png
    Greyscale


With respect to claim 10, claim 10 refers to a method comprising a device and recites substantially similar subject matter as device claim 1, and in further view of the following claim 11 is rejected along the same rationale (the rejection of claim 1 incorporated herein). Salmre teaches a  device (See Fig. 14, device including processor, 120, memory, 130, video display 191 and user interface 160). 
	
With respect to claim 11, claim 11 refers to a method non-transitory computer readable medium comprising instructions for performing a substantially similar subject matter and set of steps as the device claim 1, and in further view of the following claim 11 is rejected along the same rationale (the rejection of claim 1 incorporated herein). Salmre teaches a  device (See Fig. 14, device including processor, 120, memory, 130, video display 191 and user interface 160). 
	


With respect to dependent claim 13, as indicated in the above rejection Salmre in view of Cochlovius and Faisman teach each element of claim 1.
 
	Salmre does not teach the computing device wherein while displaying the second visual indicator, the second visual indicator occupies a first area of the touch screen display, the method further comprising:
	while displaying the map and the second visual indicator, receiving an input to magnify the area of the map that includes the approximate region in which the computing device is located; and in response to receiving the input: magnifying the area of the map that includes the approximate region in which the computing device is located; and continuing to display the second visual indictor occupying the first area of the touch screen display. (See Figure 4 and 5, as Cochlovius shows optionally in the help the area can be magnified while the cross hairs are still displayed along with an magnified region. (See Para 17-22). Cochlovius teaches the user can move the map by scrolling leaving the cross hair visible and also cause a magnification by an amount the zoom control). Also, Cochlovius teaches wherein the first visual indicator and the second visual indicator are displayed overlaid on the map (See Para 9, 21-22, as displayed in layers on top of the display. 
	Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Cochlovius, Faisman and Salmre in front of them to modify the map of Salmre to show different visual indicators depending on the state of zoom or magnification. The motivation to combine Cochlovius with Salmre comes from Cochlovius where Cochlovius suggests to display simultaneously a coinciding  point of intersection as an addition view at the same time and in a position on the map to assist the user in navigating the map and routes and making the enlarged portion easier to view (Para 7, 17-19 and 22). Further motivation to combine Faisman with Salmre and Cochlovius comes from Faisman to change the shape of an icon or provide visual feedback on a map and underneath a finger so as to indicate to the user the machine understood the input or command desired the device while also improving the visual feedback to the driver in response to said touch event. (Para 20, 38-41).   

With respect to dependent claims 14-15, Salmre teaches a first visual indicator and second visual indicator overlaid on a map (Para 78, drawing items on top of the map). Salmre teaches accepting gestures as input (Para 50, through input to move the map, and Para 97).  However, Salmre in view of Cochlovius does not teach wherein changing from displaying the second visual indicator to the first indicator based on detecting a de-pinching gesture and changing from displaying the first indicator to displaying the second indicator based on detecting a pinch gesture. Nonetheless, the display of an icon where the user touches to indicate input such as a pinch gesture would have been obvious to the skilled artisan in view of Faisman prior to the effective date of the present invention because Fairman’s touch inputs of stress, duration, movement and shape of trajectory associated with a user touch combined with visual feedback under the finger to change a zoom factor (para 20) by changing the shape of an icon underneath a finger to indicate to the user that the machine understood the meaning of the gesture would allow for a pinch and de-pinch input.   
Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Cochlovius, Faisman and Salmre in front of them to modify the map of Salmre to show different visual indicators depending on the state of zoom or magnification. The motivation to combine Cochlovius with Salmre comes from Cochlovius where Cochlovius suggests to display simultaneously a coinciding  point of intersection as an addition view at the same time and in a position on the map to assist the user in navigating the map and routes and making the enlarged portion easier to view (Para 7, 17-19 and 22). Further motivation to combine Faisman with Salmre and Cochlovius comes from Faisman to change the shape of an icon or provide visual feedback on a map and underneath a finger so as to indicate to the user the machine understood the input or command desired the device while also improving the visual feedback to the driver in response to said touch event. (Para 20, 38-41).   

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
    PNG
    media_image4.png
    397
    594
    media_image4.png
    Greyscale
.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867. The examiner can normally be reached Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179